              Case 20-10343-LSS       Doc 5640     Filed 07/20/21    Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:
                                                 Chapter 11
BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC,                               Case No. 20-10343 (LSS)

                Debtors.                         Jointly Administered


                                   NOTICE OF SERVICE

         I hereby certify that on July 19, 2021, a true and accurate copy of Zurich Insurers’

responses and objections to Debtors’ Interrogatories and Document Requests concerning the

RSA Motion were served, via email, to:

         Adrian C. Azer, Esquire                          Michael C. Andolina, Esquire
         Haynes Boone                                     White & Case LLP
         800 17th Street, NW                              111 South Wacker Drive
         Washington, DC 20006                             Chicago, IL 60606



                                                          TYBOUT, REDFEARN & PELL



                                                          /s/ Robert D. Cecil, Jr.
                                                          Robert D. Cecil, Jr., Esquire, #5317
                                                          501 Carr Road, Suite 300
                                                          P.O. Box 2092
                                                          Wilmington, DE 19899
                                                          (302) 658-6901
                                                          rcecil@trplaw.com




{00065546-}
